department of thetreasury 2q 2q internal_revenue_service washington d c tax_exempt_and_government_entities_division noy 20h uniform issue list raaakereke eekkkee kerkekekaek hwerkk kkkkkkkkke kk whekekkrek kk khkkh legend taxpayer a mm rraakkae ahkwahah rekanakee ira xx -_ raahekke akkkahakreh kaakkekkrsk financial_institution a - herrera ree e amount me nkakkhhkke date me aakkkakee ke ankhihh date a whkkkkkka kh haha dear kk ekekkke this is in response to your ruling_request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer asserts that the failure to accomplish the rollover within the 60-day period described by sec_408 of the code was due to an error committed by financial_institution a which caused her to create a duplicate required_minimum_distribution from ira x taxpayer a age represents that she was the owner of ira x a qualified_individual retirement arrangement ira established and maintained by financial_institution a under the rules of sec_408 of the code taxpayer a represents that on date she completed a form to withdraw her required_minimum_distribution of amount from ira x taxpayer a asserts that before she received the distribution financial_institution a erroneously sent her an additional form to withdraw her required_minimum_distribution from ira x she completed the second form on date believing that she needed to complete this form as well to receive her required_minimum_distribution unaware that the second form requested a duplicate distribution of amount until after the 60-day rollover period taxpayer a further represents that amount has not been used for any other purpose she was based on the above facts and representations taxpayer requests a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the duplicate distribution from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a’s authorized representative is consistent with taxpayer a’s assertion that her failure to accomplish a timely rollover was due to an error committed by financial_institution a which caused taxpayer to request a duplicate required_minimum_distribution from ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact government i d number - at - please address all correspondence to se t ep ra t2 sincerely a lf donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc rekcreaherrebeereaneere rechhrakerawererwarererereatereere wrhhkakaawkkchawhranarkka ere
